Citation Nr: 0026051	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Los Angeles, California.

The Board notes that during the pendency of the appeal, the 
RO granted a 70 percent evaluation for the veteran's service-
connected PTSD.  While the veteran appealed the RO's July 
1998 rating decision granting a 50 percent evaluation for 
PTSD, the subsequent partial grant of 70 percent does not 
terminate the issue on appeal.  The United States Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that where a veteran has filed a notice of disagreement 
(NOD) as to the assignment of a disability evaluation, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

The Board finds that the veteran's claim for an increased 
rating for his service-connected PTSD is well grounded, as it 
is capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on his assertion that 
such disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  If a claim is well 
grounded, VA has a duty to assist in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(b).

Historically, service administrative records show that the 
veteran performed duty overseas in the Republic of Vietnam.  
His awards and decorations include a Silver Star, a National 
Defense Service Medal, a Vietnam Service Medal, and a Purple 
Heart Medal.

A July 1998 rating decision granted service connection for 
PTSD, and a 50 percent evaluation was assigned.  This 
decision was based on the veteran's service records showing 
that he had combat service in Vietnam, and medical evidence 
diagnosing PTSD, and relating it to his exposure to combat-
related stressors.  The veteran filed a notice of 
disagreement with the 50 percent evaluation in October 1998.

In correspondence later that month, the veteran requested a 
personal hearing before a VA hearing officer at the RO.  
Consequently, in December 1998 correspondence, the RO advised 
the veteran that his personal hearing was scheduled on 
January 28, 1999.

The record indicates that a personal hearing was conducted on 
January 28, 1999.  The claims folder contains a substantive 
appeal (Form 9), which is both dated and marked as received 
on January 28, 1999.  In an unrelated claim, also dated and 
marked as received on January 28, 1999, the veteran noted 
that he "submitted evidence at [the] personal hearing 
today."  A private medical report from Northwest Disability 
Management, marked as received on January 28, 1998, is of 
record.

The Board notes that a January 1999 hearing officer's 
decision refers to testimony during a personal hearing on 
"1/28/98."  However, in light of the absence of any 
indication of a hearing in 1998, and the clear indication 
that a hearing was performed on January 28, 1999, this must 
be a typographical error.  In any event, a copy of the 
personal hearing transcript is not in the claims folder, and 
the current record does not provide an explanation of why no 
transcript of the hearing is of record.

Based on testimony during the January 1999 personal hearing, 
and private medical reports from December 1997 and January 
1999, the January 1999 hearing officer's decision granted a 
70 percent rating for the veteran's service-connected PTSD.  
Consequently, the Board concludes that either the transcript 
of the January 1999 personal hearing should be made part of 
the record, or an accounting must be provided as to why no 
transcript exists and the veteran must be provided an 
opportunity for a hearing to place in the record any relevant 
matter discussed at the January 1999 personal hearing.

An August 2000 Report of Contact indicates that a 
representative from the RO contacted both the veteran's 
representative and the hearing officer who conducted the 
January 1999 personal hearing, but was unsuccessful in 
obtaining a copy of the hearing transcript.  In addition, the 
record notes that the RO attempted to contact the veteran by 
telephone, but was told by the woman who answered that he did 
not reside at that number.  According to the report, the 
veteran's representative had the same address and telephone 
number as the RO, but indicated that the veteran may have 
moved to Idaho.

The Board notes that it is the obligation of the veteran to 
keep VA informed of his whereabouts, and VA is not obligated 
to "turn up heaven and earth" to find him.  Hyson v. Brown, 
5 Vet. App. 262 (1993).  The "duty to assist" is not a one 
way street, and the veteran can not stand idle when the duty 
is invoked by failing to provide important information or 
otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 
(1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  38 C.F.R. § 
3.103(a) (1999), and to correct a procedural defect under 38 
C.F.R. § 19.9 (1999), the Board is deferring adjudication of 
the issue prepared and certified for appellate review pending 
a remand of the case to the RO for further development as 
follows:

1.  The RO should ascertain the veteran's 
current address with the assistance of 
his representative, if necessary.  The 
Board notes that the veteran's present 
address appears to be the address in 
Pasadena, California.  While the veteran 
has consistently listed the same 
telephone number, he has used both the 
(626) and (818) area codes.  The RO 
should attempt to contact the veteran in 
writing and by telephone to confirm this 
information.  In addition, the RO should 
explain to the veteran the importance of 
maintaining a current address with the 
VA.

2.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

3.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of post-service treatment for 
his PTSD.  After any necessary 
information and authorization are 
obtained from the veteran, outstanding 
records, VA or private, inpatient or 
outpatient, should be obtained by the RO 
and incorporated into the claims folder.

4.  The RO should obtain a transcript 
from the January 1999 personal hearing 
and incorporate it into the veteran's 
claims folder.  If it is not possible to 
secure a copy of this hearing transcript, 
or an audio tape of the proceeding from 
which another transcript can be made, the 
RO should provide an accounting of why 
the transcript is not available and then 
determine whether the veteran desires a 
new personal hearing.  Appropriate action 
should be taken by the RO depending on 
the appellant's response.

5.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed 
in its entirety.  If any development 
requested above has not been furnished, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
evaluation in excess of 70 percent for 
PTSD.  If the veteran's claim remains 
denied, he and his representative should 
be provided with a Supplemental Statement 
of the Case.  The applicable response 
time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 7 -


